Third District Court of Appeal
                                State of Florida

                         Opinion filed November 09, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D16-257
                          Lower Tribunal No. 11-29025
                              ________________


                                James S. Harris,
                                     Appellant,

                                           vs.

                  Anne Bates Leach Eye Institute, et al.,
                                     Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Eric William
Hendon, Judge.

      James S. Harris, in proper person.

      Fowler White Burnett P.A., and Marc J. Schleier and Christopher E. Knight,
for appellees.


Before WELLS, ROTHENBERG, and FERNANDEZ, JJ.

      ROTHENBERG, J.
         James S. Harris (“Harris”) appeals the trial court’s order denying his rule

1.540(b) motion to vacate the trial court’s earlier order rendered on August 29,

2012, dismissing his medical malpractice complaint with prejudice. Because it is

clear that Harris’s motion was untimely filed, we affirm.

         Harris contends that he did not initially receive the order of dismissal when

it was rendered in August 2012. However, by his own admission, he was aware of

the order and had a copy of the order in his possession as of February 23, 2014.

Thus, because his rule 1.540(b) motion to vacate was filed more than one year after

receiving a copy of the trial court’s order of dismissal, the motion was untimely

filed.    See Owen v. State, 483 So. 2d 453, 454-55 (Fla. 1st DCA 1986).

Accordingly, we affirm the trial court’s denial of Harris’s motion to vacate.

         Affirmed.




                                           2